Citation Nr: 0434017	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  94-40 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for headaches, to 
include service connection secondary to service-connected 
residuals of fracture of the left zygomaticomaxillary 
compound and left zygomatic arch.

3.  Entitlement to an increased evaluation for residuals of 
fracture of the left zygomaticomaxillary compound and left 
zygomatic arch, currently rated as 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1966 to February 
1974.

The matter comes before the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in December 1992 in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied service connection for post-traumatic stress 
disorder and headaches. The RO also granted service 
connection for residuals of fracture of the left 
zygomaticomaxillary compound and left zygomatic arch and 
assigned a noncompensable evaluation for that disability, 
effective in March 1992.  The veteran subsequently perfected 
an appeal of that decision, disagreeing with the denial of 
service connection for post-traumatic stress disorder and 
headaches and the rating assigned for his jaw disability.

Additionally, a hearing was scheduled before a member of the 
Board in Washington, D.C., in January 1998, per the veteran's 
request; however, he failed to report for that hearing.  The 
Board remanded the case for additional development in April 
1998.  In a decision of May 2004, the RO increased the rating 
for the residuals of fracture of the left zygomaticomaxillary 
compound and left zygomatic arch from noncompensable to 10 
percent disabling.  The issue is still considered to be on 
appeal as the veteran has not withdrawn it.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The claim for service connection for post-traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's current headaches are not related to 
service and were not caused or aggravated by a service-
connected disability such as the fracture of the left 
zygomaticomaxillary compound and left zygomatic arch. 

3.  The residuals of fracture of the left zygomaticomaxillary 
compound and left zygomatic arch are productive of pain and 
slight limitation of motion, but have not resulted in 
limitation of the inter-incisal range to between 21 to 30 mm.  


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
service and are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.310 (2003).

2.  The criteria for a rating higher than 10 percent rating 
for residuals of fracture of the left zygomaticomaxillary 
compound and left zygomatic arch are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.150, Diagnostic 
Code 9905 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter dated in September 2003, 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter also effectively advised him to submit 
any evidence which he had.  In addition, the SOC and SSOCs 
included summaries of the evidence which had been obtained 
and considered.  The SOC and SSOCs also included the 
requirements which must be met to establish service 
connection or to warrant a higher rating.  The basic elements 
for establishing service connection or an increased rating 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
Board also notes that the SSOC of May 2004 discussed the VA's 
duties under the VCAA.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issues on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter in September 2003 
and was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his VA and private medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  A copy of a decision granting 
benefits by the Social Security Administration is of record.  
The Board does not know of any additional relevant evidence 
which has not been obtained.  The RO attempted to obtain 
additional records from the Social Security Administration, 
but that organization reported in February 2004 that such 
records had been destroyed.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Headaches, To 
Include Service Connection Secondary To Service-Connected 
Residuals Of Fracture Of The Left Zygomaticomaxillary 
Compound And Left Zygomatic Arch.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he developed headaches as a result 
of the head injury which occurred in service, and secondary 
to his service-connected fracture of the left 
zygomaticomaxillary compound and left zygomatic arch.  The 
veteran's service medical records contain several references 
to headaches.  However, the complaints were attributed on 
various occasions to various causes, including tension, 
sinusitis and head injuries, and do not reflect a pattern 
indicative of a chronic disorder.  A service medical record 
dated in October 1967 shows that the veteran reported having 
a headache that was frontal and was aggravated by motion.  He 
indicated that guys in the barracks had been making noise.  
On examination, he was tender in the frontal sinuses.  The 
impression was sinus headache versus tension headache.  A 
record dated two days later indicates that the veteran gave a 
history of being harassed by guys in the barracks and said 
that his headache was back.  A record dated in November 1967 
shows that the veteran reported frontal headaches followed by 
episodes of "distant vision" and numbness in the face and 
down the arm.  A subsequent psychiatric record indicates that 
his headaches were thought to be functional in origin.  The 
Board notes that these complaints were prior to the head 
injuries which the veteran now cites as the cause of his 
headaches.  

A record dated in March 1969 reflects treatment for a mild 
concussion after being struck and robbed.  An entry dated in 
February 1972 shows that the veteran complained of sinus 
drainage and a bad headache.  It was noted that he had a head 
injury three weeks earlier.  Actifed and aspirin were 
prescribed.  A record dated in March 1972 shows that the 
veteran was injured in a collision after driving on the wrong 
side of the road.  The diagnoses included cannot rule out 
concussion.  A record dated later in March 1972 reflects that 
he complained of a headache since the auto accident.  A 
record dated in June 1972 shows that the veteran was struck 
in the head and face by the fist of an unknown assailant.  
The veteran has already established service connection for 
fractures of the left zygomaticomaxillary compound and the 
left zygomatic arch based on this incident.    

The report of medical history given by the veteran in 
December 1973 for the purpose of his discharge shows that he 
denied having frequent or severe headaches.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation was normal in all areas.  

A service record dated in January 1974 reflects that the 
veteran's chief complaint was chronic alcoholism with a 
history of drinking five cases of beer a week.  It was also 
noted that he had a history of a "skull fracture" and 
frequent headaches.  The discharge diagnosis, however, did 
not pertain to headaches.    

The Board finds that the in service complaints were 
attributed on various occasions to various causes, including 
tension, sinusitis and head injuries, and do not reflect a 
pattern indicative of a chronic disorder.  In addition, there 
is no competent basis for concluding that the complaints 
noted in service are related to any current headaches.  There 
is no evidence of continuity of symptomatology since service.  
A VA hospital record dated in July 1980 shows treatment for 
alcohol addiction and dental problems, but does not contain 
any mention of headaches.  

The earliest post-service medical record containing any 
mention of the veteran's headaches is dated many years after 
the veteran's separation from service.  A VA neurology record 
dated in December 1980 reflects that the veteran gave a 
history of trauma on the left side of the face in 1972 and 
intermittent episodes of numbness of the left side of the 
face with accompanying vision loss.  He also said that this 
was occasionally followed by a headache.  Similarly, a VA 
record dated in May 1992 contains a diagnosis of headaches 
etiology history of fractured jaw 1970.  However, the fact 
that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  It appears that the 
treating physicians were just recording the history given by 
the veteran. In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

A VA medical record dated in June 1992 reflects that the 
veteran reported that he was disabled with headaches for 21 
years.  It was noted that he appeared intoxicated, but he 
denied having a problem.  He was referred to alcoholics 
anonymous.  A VA record dated in August 1993 reflects that 
the veteran complained of episodes of blindness, facial 
numbness and headaches since 1972.  A VA neurologist 
concluded, however, that there was no neurological 
explanation for the patient's symptoms on examination.    

A VA hospital summary dated in June 1995 reflects treatment 
for alcohol intoxication and status post head injury.  It was 
noted that in August 1994 he sustained a head injury where he 
was hit in the back of the head and his ears were bleeding.  
A VA treatment record dated in February 1997 reflects that 
the veteran was seen for a complaint of a severe headache.  
However, it was noted that he had sustained a head injury an 
hour earlier.  The diagnostic impressions were head trauma 
and ETOH intoxication.  

The report of a neurological disorders examination conducted 
by the VA in May 2004 shows that the veteran's claims files 
were reviewed.  It was noted that the service medical records 
reflected a motor vehicle accident with an overnight stay in 
the emergency room without prolonged hospitalization.  The 
veteran, however, stated that as a result of the accident he 
was amnesic for a period of seven days.  The examiner noted 
that there was no documentation of this in the claims file.  
The veteran also stated that he started having severe 
headaches after the motor vehicle accident.  The examiner 
noted, however that there was documentation of similar 
headaches dating back to prior to that accident.  When asked 
about headaches prior to his entering the military service, 
the veteran stated that he would get headaches but they would 
be relieved with just Tylenol and rest, and were not of the 
severity that he experienced now.  The examiner also noted 
that there was a long history of alcohol and drug use.  It 
was noted that the veteran was on Social Security disability, 
but also reported that he had just recently in the past three 
weeks been employed by his brother who was the supervisor for 
maintenance of a cemetery.  Following neurologic examination, 
the impression was migraine with aura.  The examiner again 
noted the veteran's own history of starting to develop these 
headaches while in the military service; however, the 
examiner concluded that the exact cause of these headaches 
could not be specifically determined.  The examiner noted 
that there were many factors that may contribute to the 
headaches, including his use of alcohol and drugs and the 
documentation of multiple head traumas.  Significantly, the 
doctor's statement that the veteran's service-connected 
disorder "may contribute" to his headaches does not provide 
an adequate basis for granting service connection.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

The Board has noted that the veteran presented testimony 
during a hearing held in April 1993 which was to the effect 
that he had headaches that were related to his service-
connected head injury.  Significantly, however, the Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the Board finds that the veteran's current 
headaches are not related to service or to a service-
connected disability such as the fracture of the left 
zygomaticomaxillary compound and left zygomatic arch.  The 
veteran has not presented any competent evidence linking any 
current headache disorder with service or a service-connected 
disability.  The only competent medical opinions are to the 
effect that the cause of the headaches cannot be determined.  
Accordingly, the Board concludes that chronic headaches were 
not incurred in or aggravated by service and are not 
proximately due to or the result of a service-connected 
disability.  



II.  Entitlement To An Increased (Compensable) Evaluation For
 Residuals Of Fracture Of The Left Zygomaticomaxillary
 Compound And Left Zygomatic Arch.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

The Board notes that TMJ may be rated under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 based on the extent to which 
the disorder limits motion of temporomandibular articulation.  
A 10 percent rating may be assigned if the range of lateral 
excursion is from 0 to 4 mm.  A 10 percent rating may also be 
assigned when the inter-incisal range is between 31 to 40 mm.  
A 20 percent rating is warranted when the inter-incisal range 
is between 21 to 30 mm.  A 30 percent rating is warranted if 
the inter-incisal range is from 11 to 20 mm.  A 40 percent 
rating is warranted when the inter-incisal range is between 0 
and 10 mm.  A previous version of Diagnostic Code 9905 had 
imposed a less favorable standard.  Therefore, the Board will 
apply the current rating criteria.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The Board has noted that the veteran presented testimony 
during a hearing held in April 1993.  He indicated that as a 
result of the disorder, he could not open his mouth wide 
enough for a double decker sandwich.  He also indicated that 
he had limited ability to move his jaw to the right and the 
left.  He said that yawning caused pain in the left ear drum. 

The report of a dental and oral examination conducted by the 
VA in February 2004 shows that the veteran reported a history 
of an injury to the left side of his face in service.  He 
said that his jaw was wired shut for six months, and that 
when the fixation was removed, he had limited opening with 
pain.  His current complaints were of restricted opening, 
difficulty eating, and poor teeth due to inability to 
accomplish home hygiene measures.  The veteran said that the 
left side was "hanging-up" and that it locked.  On 
examination, the veteran reported having pain which was 8 on 
a scale of 10 with movement.  Palpation revealed moderate 
left preauricular pain to palpation.  The left masseter 
muscle was moderately tender to palpation.  The left 
temporalis muscle was also mildly tender to palpation.  All 
other muscles of mastication were grossly within normal 
limits to palpation.  It was noted that the veteran was 
missing numerous teeth, but that prosthetic replacement would 
provide adequate function.  The ranges of motion were maximum 
opening of 35 mm with a mild pop at maximum opening and 6/10 
pain; protrusive movement of 10 mm with no pop and 6/10 pain; 
right lateral movement of 5 mm with no pop and 8/10 pain; and 
left lateral movement of 10 mm with no pop and 4/10 pain on 
the right.  It was noted that there was mild flattening of 
the head of the condyle bilaterally.  An X-ray reportedly 
showed moderate to severe generalized periodontal bone loss.  

In assessing the impairment, the examiner stated that the 
veteran had mildly limited range of motion.  The range of 
motion appeared to be adequate for home care measures, and 
that the poor state of dentition appeared to be from neglect 
rather than excessive limitations to access.  The examiner 
commented that the veteran did appear to have discomfort on 
opening which would not be an unreasonable sequelae of his 
described trauma.  A mild pain noted in the left TMJ and the 
left muscles of mastication displayed varying degrees of 
tenderness to palpation.  

After considering all of the relevant evidence, the Board 
finds that the mandible fracture does not limit motion of the 
jaw to a degree that would support a higher rating.  The 
fractures of the left zygomaticomaxillary compound and 
zygomatic arch are productive of pain and slight limitation 
of motion, but have not resulted in limitation of the inter-
incisal range to between 21 to 30 mm.  On examination it was 
specifically noted that he could open to 35 mm.  Although he 
had pain at the end of the range of movement, it did not 
prevent him from accomplishing that motion.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 10 percent rating for fractures of the left 
zygomaticomaxillary compound and zygomatic arch are not met.


ORDER

1.  Entitlement to service connection for headaches, to 
include service connection secondary to service-connected 
residuals of fracture of the left zygomaticomaxillary 
compound and left zygomatic arch is denied.

2.  An increased evaluation for residuals of fracture of the 
left zygomaticomaxillary compound and left zygomatic arch, 
currently rated as 10 percent disabling, is denied.


REMAND

The veteran has alleged that he developed PTSD as a result of 
a sexual assault which occurred in service.  The Court has 
stressed the necessity of complete development of the 
evidence if a PTSD claim is based on an alleged personal 
assault.  See Patton v. West, 12 Vet. App. 272, 276-78 
(1999).  In Patton, 12 Vet. App. at 278, the Court pointed 
out that there are special evidentiary development procedures 
for PTSD claims based on personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 
20, 1996), and former MANUAL M21-1, Part III, 7.46(c)(2) 
(Oct. 11, 1995). 

The general MANUAL M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault...do not file official 
reports either with military or civilian authorities."  
MANUAL M21-1, Part III,  5.14(c)(5).  Further, the provisions 
of subparagraphs (8) and (9) indicate that "[b]ehavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor", that 
"secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes", and that 
"[e]vidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  The Court stated that when 
read together subparagraphs (8) and (9) show that in 
personal-assault cases the Secretary has undertaken a special 
obligation to assist a claimant producing corroborating 
evidence of an in-service stressor.  The Board notes that the 
manual also provides that the PTSD stressor development 
letter used by ROs to solicit details concerning the in-
service stressful incident may be inappropriate for this type 
of PTSD claim.  Therefore, if the stressful incident is a 
personal assault, the RO is to use a special letter developed 
for this type of claim.

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been not satisfied.  The RO 
needs to complete its assistance to the veteran by following 
the procedures outlined in M21-1, such as sending the veteran 
the appropriate letter for developing secondary or 
alternative evidence.  The RO should also make a 
determination as to whether secondary evidence may need 
interpretation by a clinician in order to determine whether 
any such evidence tends to confirm the occurrence of the 
claimed stressor.

Accordingly, this case is REMANDED for the following:

1.  The RO should complete development of 
the evidence required for a PTSD claim 
based on an alleged personal assault, to 
include sending the veteran the 
appropriate letter for developing 
secondary or alternative evidence.  The RO 
should also make a determination as to 
whether secondary evidence may need 
interpretation by a clinician, especially 
if it involves behavior changes.  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).

2.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



